     Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 1 of 13



                   United States District Court
                     District of Massachusetts

                                 )
CHANMALY VILAYTHONG,             )
                                 )
          Plaintiff,             )
                                 )
          v.                     )
                                 )       Civil Action No.
STERLING SOFTWARE, INC., SYNTEL, )       18-10935-NMG
INC. and PRAPAGAR VANJIAPPAN,    )
                                 )
          Defendants.            )
                                 )
SYNTEL, INC.,                    )
                                 )
          Cross Claimant,        )
                                 )
          v.                     )
                                 )
STERLING SOFTWARE, INC.,         )
                                 )
          Cross Defendant.       )
                                 )


                          MEMORANDUM & ORDER

 GORTON, J.

      Plaintiff Chanmaly Vilaythong (“Vilaythong” or “plaintiff”)

 brings this claim for unpaid wages pursuant to the Massachusetts

 Wage and Hour Act, M.G.L. c. 149, §§ 148 and 150, against

 defendants Sterling Software, Inc. (“Sterling”), Syntel, Inc.

 (“Syntel”) and Prapagar Vanjiappan (“Vanjiappan”) (collectively

 “defendants”).   The complaint was originally filed in

 Massachusetts Superior Court but was removed to this Court by

 Syntel which relied on this Court’s diversity jurisdiction under


                                  -1-
     Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 2 of 13



28 U.S.C. § 1332.     Before this Court are plaintiff’s motion to

remand to the Massachusetts Superior Court (Docket No. 7),

Sterling’s motion to dismiss the complaint for lack of subject

matter jurisdiction (Docket No. 12) and plaintiff’s motion to

amend the complaint (Docket No. 19).1

I.   Background

     A.     The Parties

     Plaintiff is a resident of Boston, Massachusetts.             Both

defendants Sterling and Syntel are incorporated and have their

principal places of business in Michigan.          Syntel also has an

office in Boston, Massachusetts.        Defendant Vanjiappan formerly

resided in Massachusetts and worked at Syntel’s Boston office

but is not a lawful permanent resident of the United States.              It

is unclear whether Vanjiappan currently resides in the United

States or in a foreign country.

     Both Sterling and Syntel regularly partner with one another

on business matters.      Sterling provides software development,

systems integration and consulting, and systems administration

and maintenance services for its clients across the country.

Syntel engages in product engineering, information technology



1 In its motion to dismiss, Sterling cites and relies upon Fed. R. Civ. P.
12(b)(2) (dismissal for lack of personal jurisdiction) and 12(b)(6)
(dismissal for failure to state a claim). Sterling only addresses in that
motion the insufficiency of the amount in controversy and therefore the Court
construes Sterling’s motion to dismiss as a challenge to subject matter
jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

                                     -2-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 3 of 13



and cybersecurity services to help clients in various industries

automate their business practices.

     Vilaythong was hired by Syntel as a business analyst and

was assigned to perform work at the site of one of Syntel’s

clients, State Street Corporation (“State Street”), in Quincy,

Massachusetts.    From June, 2014, through March, 2018, Vilaythong

worked at State Street but was paid by Sterling and Syntel.

Syntel paid Sterling $62 for every hour Vilaythong worked at

State Street and Sterling, in turn, paid Vilaythong $52 per hour

for her services.    She was paid on a monthly basis based on her

hours reported to Vanjiappan, the senior Syntel manager at State

Street, who was allegedly responsible for ensuring that

Vilaythong was paid properly.

     In December, 2017, January, 2018, and February 2018,

plaintiff worked 48 hours, 168 hours and 144 hours,

respectively.    She has not been paid for any of those hours by

either Sterling or Syntel.    Plaintiff continued to work through

March, 2018, but received no assurance that she would be paid

for those hours either.

     B.   Procedural History

     In March, 2018, plaintiff filed her complaint in the

Massachusetts Superior Court for Suffolk County and requested

$27,500 in compensatory damages along with treble damages and

attorneys’ fees as authorized by the Massachusetts Wage and Hour

                                  -3-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 4 of 13



Act, M.G.L. c. 149, § 150.    Vilaythong alleges that Syntel and

Sterling are jointly liable to her for the unpaid wages as her

joint employers.   In-house counsel for Syntel, who was

authorized to accept service of process, received a copy of the

complaint by email on April 10, 2018.      Syntel then filed a

notice of removal to this Court on May 9, 2018, one day before

the deadline for filing of such a notice.       That notice indicated

that: 1) Sterling consented to the removal, 2) the Court had

diversity jurisdiction pursuant to 28 U.S.C. § 1332 and 3) upon

information and belief, Vilaythong was a citizen of a foreign

country or a citizen of the United States depending upon her

immigration status and Vanjiappan was a citizen of a foreign

country who no longer resided in the United States.

     On May 16, 2018, Syntel filed its answer and cross-claim

against Sterling and the following day filed a corrected notice

of removal to clarify that plaintiff was, in fact, a citizen of

the United States and that Vanjiappan was, in fact, a foreign

citizen but had not left the United States.

     On May 18, 2018, plaintiff filed a motion to remand to

Massachusetts state court, contending that 1) the notice of

removal was untimely because Syntel filed a corrected notice of

removal beyond the 30-day removal period which then became the

operative pleading and 2) Vanjiappan is a resident of

Massachusetts and thus there is a lack of complete diversity.

                                  -4-
      Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 5 of 13



In June, 2018, Sterling filed a motion to dismiss for lack of

subject matter jurisdiction, asserting that plaintiff’s claim

failed to satisfy the amount in controversy requirement for

diversity jurisdiction because she alleged substantially less

than $75,000 in unpaid wages.       In September, 2018, plaintiff

filed a motion to amend her complaint.

II.   Motion to Remand and Motion to Dismiss

      A.    Legal Standard

      A plaintiff faced with a motion to dismiss under Fed. R.

Civ. P. 12(b)(1) bears the burden of establishing that the court

has subject matter jurisdiction over the action. Lujan v. Defs.

of Wildlife, 504 U.S. 555, 561 (1992).        If the defendant

proffers a “sufficiency challenge”, the court will assess

plaintiff’s jurisdictional allegations liberally, treating all

well-pled facts as true and drawing all reasonable inferences in

the plaintiff’s favor. Valentin v. Hospital Bella Vista, 254

F.3d 358, 363 (1st Cir. 2001).

      If the defendant advances a “factual challenge” by

controverting the accuracy, rather than the sufficiency, of the

alleged jurisdictional facts, “the plaintiff’s jurisdictional

averments are entitled to no presumptive weight” and the court

will consider the allegations by both parties and resolve the

factual disputes. Id.      The court has “broad authority” in

conducting the inquiry and can, in its discretion, order

                                    -5-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 6 of 13



discovery, consider extrinsic evidence or hold evidentiary

hearings in determining its own jurisdiction. Id. at 363-64.

     Federal diversity jurisdiction is available in cases

arising between citizens of different states or a citizen of a

state and a citizen of a foreign state in which the amount in

controversy exceeds $75,000. 28 U.S.C. § 1332(a).        Diversity

jurisdiction “requires complete diversity between the plaintiffs

and the defendants in an action.” Picciotto v. Cont’l Cas. Co.,

512 F.3d 9, 17 (1st Cir. 2008) (emphasis in original).         For

purposes of diversity jurisdiction, a corporation is a citizen

of every state and foreign state in which it is incorporated and

the one state or foreign state where it maintains its principal

place of business. § 1332(c)(1).     A foreign citizen cannot be

considered a United States citizen for diversity jurisdiction

purposes unless that person has obtained a visa allowing him or

her permanent residence. Highfields Capital, Ltd. v. Scor, Civil

Action No. 04-10624-MLW, 2006 U.S. Dist. LEXIS 97087, at *4-5

(D. Mass. Aug. 1, 2006) (citing cases).       The party seeking to

invoke federal jurisdiction bears the burden of establishing

subject matter jurisdiction. Danca v. Private Health Care Sys.,

Inc., 185 F.3d 1, 4 (1st Cir. 1999).

     As long as the amount in controversy is alleged in good

faith, the general federal rule has long been to give deference

to the amount alleged. Horton v. Liberty Mut. Ins. Co., 367 U.S.

                                  -6-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 7 of 13



348, 353 (1961); see also 28 U.S.C. § 1446(c)(2).        The First

Circuit Court of Appeals has established that the good faith

component of the amount in controversy requirement includes an

objective element. See Coventry Sewage Associates v. Dworkin

Realty Co., 71 F.3d 1, 6-7 (1st Cir. 1995).       In evaluating good

faith courts must consider whether it appears “to a legal

certainty” that the amount in the complaint cannot exceed the

jurisdictional minimum. See id.     In determining whether the

amount in the complaint exceeds the jurisdictional minimum, a

court must consider damage multipliers and attorneys’ fees that

are statutorily authorized. Lucas v. Ultima Framingham LLC, 973

F. Supp. 2d 98, 101 (D. Mass. 2013) (collecting cases).          Courts

aggregate the claims against multiple defendants to satisfy the

amount in controversy requirement where the defendants are

jointly liable. See LM Ins. Corp. v. Spaulding Enters. Inc., 533

F.3d 542, 548 (7th Cir. 2008); Morrison v. Allstate Indem. Co.,

228 F.3d 1255, 1263 n.7 (11th Cir. 2000); Jewell v. Grain

Dealers Mut. Ins. Co., 290 F.2d 11, 13 (5th Cir. 1961).

     Removal of the action is proper if the court determines

that, by a preponderance of the evidence, the amount in

controversy exceeds $75,000. § 1446(c)(2)(B); see also Lucas,

973 F. Supp. 2d at 100 (collecting cases).       The notice of

removal shall be filed within 30 days of the defendant receiving

either a copy of the initial pleading or service of summons and

                                  -7-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 8 of 13



all defendants properly joined and served must join in or

consent to the removal to federal court. § 1446(b), (b)(2)(A).

Nevertheless, courts generally allow a defendant to amend a

notice of removal beyond the 30-day period “for technical

defects in the jurisdictional allegations, but not to add a new

basis for federal jurisdiction.” Kauders v. Uber Techs., Inc.,

Civil Action No. 16-11659-FDS, 2017 WL 903455, at *3 (D. Mass.

Mar. 7, 2017); see also 28 U.S.C. § 1653 (“Defective allegations

of jurisdiction may be amended, upon terms, in the trial or

appellate courts.”).

     B.    Application

     As an initial matter, this action was timely removed to

this Court on the basis of its diversity jurisdiction.         Syntel’s

authorized agent received a copy of plaintiff’s complaint on

April 10, 2018.   While there is a dispute as to whether that

receipt constituted proper service under the Federal Rules of

Civil Procedure, it is unnecessary for this Court to resolve

that issue to find that the notice of removal here was timely

filed.    Even assuming that proper service of process was made on

April 10, Syntel filed a notice of removal (in which Sterling

apparently consented) on May 9 which was within the 30-day

removal period.

     Although Syntel filed an amended notice of removal a week

later, that amended notice did not set forth a new basis for

                                  -8-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 9 of 13



federal subject matter jurisdiction but rather corrected some

minor factual allegations in the original notice of removal,

such as confirming that plaintiff was indeed a citizen of

Massachusetts and that Vanjiappan was a foreign citizen who had

not left the United States.     Those corrections did not render

the removal untimely or improper.

     Furthermore, there is apparently complete diversity of

citizenship among the parties.     Vilaythong does not contest that

Syntel and Sterling are both incorporated in Michigan and

maintain their principal places of business (their headquarters)

in Michigan.   Thus they are Michigan citizens for purposes of

diversity jurisdiction.    Rather, plaintiff proclaims that

Vanjiappan, at least at some point, worked and resided in

Massachusetts and thus should be considered a Massachusetts

resident which would destroy complete diversity of citizenship.

Syntel has provided uncontested evidence, however, that

Vanjiappan is not a lawful permanent resident of the United

States and is therefore considered a foreign citizen for

purposes of diversity jurisdiction.      Because plaintiff is a

citizen of Massachusetts and the defendants are citizens of

either Michigan or a foreign state, there is complete diversity

of citizenship.

     Finally, the Court finds that the amount in controversy

exceeds $75,000.   In the civil cover sheet to plaintiff’s

                                  -9-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 10 of 13



complaint, she requests $27,500 and her complaint alleges that

Syntel and Sterling are jointly liable to her for that amount.

That is a plausible estimate of plaintiff’s unpaid wages, given

that she worked a total of 360 hours during the months at issue

and an undisclosed additional number of hours in March, 2018.

While it is unclear exactly how many hours plaintiff worked in

March, 2018, it is plausible that she worked at least 140 hours

that month based on the number of hours she worked in the prior

two months when she took no time off.       That means that

Vilaythong worked approximately 500 hours between December,

2017, and March, 2018, which, at $52 per hour, would amount to

$26,000 in unpaid wages.     Based on the payment arrangement

alleged in the complaint, it is plausible that Syntel and

Sterling are jointly liable for those unpaid wages owed to

plaintiff and thus the claims against those defendants may be

aggregated to satisfy the jurisdictional amount.

     Once trebled pursuant to the Massachusetts Wage and Hour

Act, the unpaid wages total $78,000 without including attorneys’

fees authorized under that statute.      Based on the information

alleged in the complaint, the Court concludes that it is more

likely than not that the amount in controversy in this matter

exceeds $75,000 and thus it has subject matter jurisdiction

pursuant to 28 U.S.C. § 1332.     Plaintiff’s motion to remand and



                                  -10-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 11 of 13



Sterling’s motion to dismiss for lack of subject matter

jurisdiction will, therefore, be denied.

III. Motion to Amend Complaint

     A.     Legal Standard

     Pursuant to Fed. R. Civ. P. 15(a), a party may amend her

complaint once as a matter of course either before the other

party files a responsive pleading or 21 days thereafter. Fed. R.

Civ. P. 15(a)(1).    All other amendments require the opposing

party’s written consent or leave of court. Fed. R. Civ. P.

15(a)(2).    The court “should freely give leave [to amend] when

justice so requires.” Id.     Although Rule 15 has been construed

liberally, amendment is not warranted if it would be futile or

reward undue or intended delay. See Resolution Trust Corp. v.

Gold, 30 F.3d 251, 253 (1st Cir. 1994).       An amendment is

“futile” if the amended claim would fail to state a claim upon

which relief can be granted. Glassman v. Computervision Corp.,

90 F.3d 617, 623 (1st Cir. 1996).

     B.     Application

     Plaintiff filed the original complaint in state court in

March, 2018.    In September, 2018, she filed a motion to amend

the complaint to add Atos as an additional corporate defendant.

Because that motion occurred more than 21 days after the filing

of the first responsive pleading, Vilaythong seeks leave of the

Court to amend the complaint.

                                  -11-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 12 of 13



     Notwithstanding the fact that plaintiff has not adequately

identified the proposed new corporate defendant which needs to

be remedied, the Court finds no reason why her motion to amend

the complaint should not be allowed.       There does not appear to

be any undue delay in the filing of the motion and the case is

still in its early stages.     Nor is any inconvenience imposed

upon the parties from allowing plaintiff to amend the complaint.

     Syntel contends that plaintiff’s motion to amend should be

denied because her proposed amendment does not state a claim for

which relief can be granted.     Syntel asserts that Vilaythong

does not claim she had a contractual relationship with Atos or

was otherwise entitled to compensation from Atos but rather only

that Atos acquired Syntel’s shares.      Syntel submits that

plaintiff fails to explain how such an acquisition would make

Atos liable to her for unpaid wages but Syntel lacks standing to

assert the legal rights or interests of a third party. See Warth

v. Seldin, 422 U.S. 490, 499 (1975).       Rather than argue that the

proposed amended complaint would fail to state a viable claim

against Syntel, it attempts to show that there would be no

viable claim against Atos.     It is for Atos, however, to make

that argument for itself.     The Court will allow plaintiff’s

motion to amend the complaint.




                                  -12-
    Case 1:18-cv-10935-NMG Document 21 Filed 12/13/18 Page 13 of 13



                                 ORDER

     For the foregoing reasons,

     1) plaintiff’s motion to remand (Docket No. 7) is DENIED,

     2) defendant Sterling’s motion to dismiss (Docket No. 12) is

       DENIED and

     3) plaintiff’s motion to amend the complaint (Docket No. 19)

       is ALLOWED.


So ordered.



                                    _/s/ Nathaniel M. Gorton_____
                                     Nathaniel M. Gorton
                                    United States District Judge

Dated December 13, 2018




                                  -13-
